 

Exhibit 10.1

Execution Version

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 3, 2019 among POTBELLY SANDWICH WORKS, LLC, an
Illinois limited liability company (“Borrower”), the other Loan Parties (as such
term is defined in the Credit Agreement), the financial institutions listed on
the signature pages hereto as lenders (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent have entered
into that certain Amended and Restated Credit Agreement dated as of December 9,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, the Loan Parties desire to amend the Credit Agreement as set forth
herein, and the Administrative Agent and the Lenders are willing to do so on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.  Terms defined in the Credit Agreement that are used herein shall
have the same meanings as are set forth in the Credit Agreement for such terms
unless otherwise defined herein.

2.Amendment to Credit Agreement.  Upon the occurrence of the Effective Time (as
hereinafter defined):

(a)The following defined terms set forth in Section 1.01 of the Credit Agreement
are amended and restated in their entirety as follows:

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (as of May 3, 2019, Crimea, Cuba, Iran,
North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any

 

--------------------------------------------------------------------------------

 

European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

(b)Section 6.13(a) of the Credit Agreement is amended and restated in its
entirety as follows:

(a)EBITDAR to Interest and Rent Ratio.  The Loan Parties shall not permit the
EBITDAR to Interest and Rent Ratio for any Computation Period (other than the
Computation Periods ending December 30, 2018 and March 31, 2019) to be less than
1.50 to 1.0.

(c)Section 6.13 of the Credit Agreement is amended by adding the following
thereto as a new clause (c) thereof:

(c)EBITDA.  The Loan Parties shall not permit EBITDA for the Computation Periods
ending December 30, 2018 and March 31, 2019 to be less than $23,000,000.

(d)Clause (ii) of Section 6.14 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or

3.Conditions.  When each of the following conditions has been completely
satisfied as determined by the Administrative Agent in its reasonable
discretion, the amendment set forth in Section 2 of this Amendment shall become
effective (the time of such satisfaction being hereinafter referred to as the
“Effective Time;” the Effective Time shall be deemed to occur on the date of
this Amendment (the “Effective Date”) unless the Administrative Agent provides
written notice to the contrary to the Loan Parties):

(a)Documents.  The Administrative Agent shall have received each of the
following agreements, instruments and other documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent:

-2-

--------------------------------------------------------------------------------

 

(i)this Amendment duly executed and delivered by the Loan Parties, the Lenders
and the Administrative Agent; and

(ii)such other documents, agreements, instruments, certificates, opinions and
other items as the Administrative Agent may reasonably request in connection
with this Amendment.

(b)Representations and Warranties; No Default.  As of the date hereof (and, if
different, also as of the Effective Date): (a) the representations and
warranties contained herein, in the Credit Agreement and in each other Loan
Document shall be true and correct in all material respects (both immediately
before and after giving effect to consummation of the transactions contemplated
hereby), except to the extent any such representation and warranty expressly
refers to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date; and (b) no
Default or Event of Default shall exist.

(c)Proceedings.  All resolutions, consents and other corporate or limited
liability company proceedings taken or to be taken in connection with the
transactions contemplated hereby, and all agreements, instruments, certificates
and other documents relating thereto, shall be in form and substance
satisfactory to the Administrative Agent, as determined in its sole and absolute
discretion, and shall be in full force and effect.

(d)Fees.  All out-of-pocket expenses required to be paid to the Administrative
Agent’s special counsel on or prior to the Effective Date shall have been paid
in full.

4.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants that: (a) the execution and delivery by such Loan Party
of this Amendment, each other document, instrument and agreement to be executed
and delivered by such Loan Party in connection herewith (this Amendment and such
other documents, instruments and agreements are referred to herein,
collectively, as the “Amendment Documents”) and the Credit Agreement (as amended
hereby) and the performance of such Loan Party’s obligations hereunder and
thereunder: (i) are within the corporate or limited liability company powers of
such Loan Party, (ii) are duly authorized by the board of directors or managers
of such Loan Party, and, if necessary, the shareholders or members of such Loan
Party, (iii) are not in contravention of the terms of such Loan Party’s articles
or certificate of incorporation or formation, by-laws, operating, management or
partnership agreement or other organizational documents, (iv) are not in
contravention of the terms of the provisions of any indenture, instrument or
agreement to which such Loan Party is a party or is subject, or by which it, or
its property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
property of such Loan Party pursuant to the terms of any such indenture,
instrument or agreement (other than Liens in favor of the Administrative Agent,
for the benefit of itself and the Lenders, under the Security Agreement and any
other Permitted Encumbrances), (v) do not contravene any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Loan Party;
and (vi) do not require any order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof; (b) each of this Amendment and the other
Amendment Documents has been duly executed and delivered by such Loan Party and
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such

-3-

--------------------------------------------------------------------------------

 

Loan Party in accordance with its terms, except as limited by applicable
bankruptcy, reorganization, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and except as limited by general principles of
equity; (c) the Credit Agreement, and each other Loan Document, after giving
effect hereto, constitutes the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles; (d) as of the date hereof, and (after giving
effect hereto and consummation of the transactions contemplated hereby) as of
the Effective Date, there exists no Default or Event of Default; (e) no Domestic
Subsidiaries have been formed or acquired after December 9, 2015 (except for
Permitted J/Vs, if any), and (f) all conditions set forth in Section 3 of this
Amendment have been satisfied in full (provided that no representation or
warranty is made as to the Administrative Agent’s or any Lender’s acceptance or
satisfaction with any matter).  All representations and warranties contained in
this Amendment shall survive the execution and delivery of this Amendment.

5.Consent of Loan Guarantor.  Each Loan Party (other than Borrower), in its
capacity as a Loan Guarantor under Article X of the Credit Agreement, hereby
consents to this Amendment and the amendments contained herein and confirms and
agrees that, notwithstanding this Amendment and the effectiveness of the
amendments contained herein, the Loan Guaranty is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects
notwithstanding the terms of this Amendment or any other amendment to the Credit
Agreement.  Nothing herein is intended or shall be deemed to limit the
Administrative Agent’s or any Lender’s rights under the Loan Guaranty to take
actions without the consent of any Loan Guarantor.

6.Reference to/Effect on the Credit Agreement, Etc.

(a)On and after the Effective Date: (i) each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import
shall mean and be a reference to the Credit Agreement, as amended hereby, and
(ii) each reference to the Credit Agreement in all other Loan Documents shall
mean and be a reference to the Credit Agreement, as amended hereby.

(b)Except as otherwise provided herein, the Credit Agreement, all other Loan
Documents, all covenants, representations and warranties made therein, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
reaffirmed, ratified and confirmed.

(c)The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not (i) except as specifically stated herein, amend
the Credit Agreement or any other Loan Document, (ii) operate as a waiver of any
right, power or remedy of the Administrative Agent or any Lender, or (iii)
constitute a waiver of, or consent to any departure from, any provision of the
Credit Agreement or any other Loan Document or any other documents, instruments
and agreements executed or delivered in connection therewith.

(d)Each Loan Party acknowledges and agrees that: (i) as of the date hereof (and,
if different, also as of the Effective Date), such Loan Party has no defenses,
claims or set-offs to the payment of the Secured Obligations or to the
enforcement of the Secured Obligations,

-4-

--------------------------------------------------------------------------------

 

the Credit Agreement or any of the other Loan Documents; and (ii) the Liens
granted to the Administrative Agent, for the benefit of itself and the Lenders,
by such Loan Party are and remain valid perfected Liens in the assets of such
Loan Party securing the payment and performance of the Secured Obligations.

(e)This Amendment and the other Amendment Documents shall each be deemed a Loan
Document for the purposes of the Credit Agreement.

7.Miscellaneous.

(a)Choice of Law.  This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq., but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

(b)Severability. Any provision of any Amendment Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(c)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER AMENDMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(d)Headings.  Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(e)Counterparts.  This Amendment may be executed and accepted in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[signature page(s) follow]

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 1 to Credit Agreement has been duly
executed as of the day and year first above written.

LOAN PARTIES:

POTBELLY SANDWICH WORKS, LLC

 

 

By:

/s/ Thomas Fitzgerald

 

 

 

Name: Thomas Fitzgerald

 

 

Title: Chief Financial Officer

 

 

(Principal Financial Officer)

 

 

 

 

 

 

 

 

POTBELLY CORPORATION

 

 

 

 

 

 

By:

/s/ Thomas Fitzgerald

 

 

 

Name: Thomas Fitzgerald

 

 

Title: Chief Financial Officer

 

 

(Principal Financial Officer)

 

 

 

 

 

POTBELLY ILLINOIS, INC.

 

 

 

By:

/s/ Thomas Fitzgerald

 

 

 

Name: Thomas Fitzgerald

 

 

Title: Chief Financial Officer

 

 

(Principal Financial Officer)

 

 

 

 

 

POTBELLY FRANCHISING, LLC

 

POTBELLY SANDWICH WORKS DC-1, LLC

 

PSW WEST JACKSON, LLC

 

PSW 555 TWELFTH STREET, LLC

 

PSW ROCKVILLE CENTER, LLC

 

PSW DC ACQUISITION LLC

 

PSW PBD ACQUISITION LLC

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

By:

Potbelly Illinois, Inc., as Manager

 

 

 

 

By:

/s/ Thomas Fitzgerald

 

 

 

Name: Thomas Fitzgerald

 

 

Title: Chief Financial Officer

 

 

(Principal Financial Officer)

 

 

JPMORGAN CHASE BANK, N.A., individually as

 

a Lender, and as Administrative Agent and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Deck

 

 

 

Name: Jonathan M. Deck

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

CH2\22056094.3

 